260 S.W.3d 462 (2008)
In the Interest of D.W., T.W., and S.G., Children.
No. 08-0258.
Supreme Court of Texas.
July 25, 2008.
Melissa Lee Russell Paschall, Assistant District Attorney, Charles M. Mallin, Sharon Johnson, Assistant Criminal District Attorney, Fort Worth, TX, Duke Elton Hooten, Trevor Allen Woodruff, Michael C. Shulman, Texas Department of Family and Protective Services, Austin, TX, for Texas Department of Family and Protective Services.
Rachel Holland Moore, Koons, Fuller, Vanden Eykel & Robertson, P.C., Southlake, TX, Dean M. Swanda, Swanda & Swanda, PC, Arlington, TX, for Betty Washington.
Lee Ryan Owens, Owens & Owens, Arlington, TX, for D.W.
Michael B. Berger, Fort Worth, TX, for Ricardo Rosco.
PER CURIAM.
The petition for review is denied. In denying the petition, we neither approve nor disapprove the holding of the court of appeals regarding the constitutionality of Texas Family Code section 263.405(i).